                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE



 HARRY HEMINGWAY,                                         )
                                                          )
           Plaintiff,                                     )
                                                          )       No. 3:17-CV-00547-TAV-HBG
                                                          )
 v.                                                       )       JURY DEMANDED
                                                          )
 JACOBS ENGINEERING GROUP, INC.,                          )
                                                          )
           Defendant.                                     )




                   DEFENDANT’S RESPONSE TO MOTION TO LIFT STAY

           Defendant, Jacobs Engineering Group, Inc. (“Jacobs”), does not oppose lifting the stay

      in this case for the purpose of allowing the initiation of discovery. However, Jacobs opposes

      any request to set this case for trial at this time, for two reasons. First, this case is not ready

      to be set for trial, because no discovery has occurred. Second, trials in these proceedings

      and the remaining related cases should not be set until all post-trial motions to be filed by

      Jacobs in Adkisson et al. v. Jacobs Engineering Group, Case No. 3:13-cv-505, and any related

      appeals, have been resolved, for the same reasons that the Court stayed these proceedings

      pending the outcome of the Phase I trial.




Case 3:17-cv-00547-TAV-HBG Document 24 Filed 11/28/18 Page 1 of 3 PageID #: 146
                                    Respectfully submitted,

                                    NEAL & HARWELL, PLC


                                    By: /s/ James F. Sanders
                                           James F. Sanders     No. 005267
                                           jsanders@nealharwell.com
                                           J. Isaac Sanders     No. 029372
                                           isanders@nealharwell.com
                                           Marie T. Scott       No. 032771
                                           mscott@nealharwell.com
                                    1201 Demonbreun Street
                                    Suite 1000
                                    Nashville, Tennessee 37203
                                    Telephone: (615) 244-1713
                                    Facsimile: (615) 726-0573

                                    SMITH CASHION & ORR, PLC
                                    Jefferson C. Orr      No. 12743
                                    jorr@smithcashion.com
                                    S. Joe Welborn        No. 21747
                                    jwelborn@smithcashion.com
                                    Joshua K. Chesser     No. 27993
                                    jchesser@smithcashion.com
                                    231 Third Avenue North
                                    Nashville, Tennessee 37201
                                    Telephone: (615) 742-8555
                                    Facsimile:     (615) 742-8556

                                    Attorneys for Defendant
                                    Jacobs Engineering Group, Inc.




                                       2

Case 3:17-cv-00547-TAV-HBG Document 24 Filed 11/28/18 Page 2 of 3 PageID #: 147
                                   CERTIFICATE OF SERVICE

        I hereby certify that on this the 28th day of November, 2018, I have electronically filed the

 foregoing document with the Clerk of the Court using the CM/ECF system. Notice of this filing

 will be sent to all parties and counsel of record by operation of the Court’s CM/ECF system. All

 other parties will be served by regular U.S. Mail. Parties may access this filing through the Court’s

 electronic filing system.



                                                               /s/    James F. Sanders




                                                  3

Case 3:17-cv-00547-TAV-HBG Document 24 Filed 11/28/18 Page 3 of 3 PageID #: 148
